JUNIPER RIDGE URANIUM PROJECT CARBON COUNTY, WYOMING, USA 43- TECHNICAL REPORT PREPARED FOR: Crosshair Energy Corporation AUTHORED BY: Douglas L. Beahm, P.E., P.G. Principal Engineer February 21, 2012 (i) TABLE OF CONTENTS Title Page i Table of Contents ii Signature Page iv Section Page 1. Summary 1 2. Introduction 5 3. Reliance on Other Experts 7 4. Property Description and Location 8 5. Accessibility, Climate, Local Resources, Infrastructure and Physiography 11 6. History 14 7. Geological Setting and Mineralization 17 8. Deposit Types 24 9. Exploration 25 Drilling 26 Sample Preparation, Analyses and Security 31 Data Verification 32 Mineral Processing and Metallurgical Testing 36 Mineral Resource Estimates 37 Mineral Reserve Estimates 43 Mining Methods 43 Recovery Methods 43 Project Infrastructure 43 Market Studies and Contracts 43 EnvironmentalStudies, Permitting and Social or Community Impact 43 Capital and Operating Costs 43 Economic Analysis 43 Adjacent Properties 44 Other Relevant Data and Information 45 Interpretation and Conclusions 46 Recommendations 47 References 51 (ii) TABLE OF CONTENTS FIGURES Figure 4.1 Property Map 10 Figure 5.1 Location and Access Map 13 Figure 7.1 Geologic Map 19 Figure 7.2 Geologic Cross Section 20 Figure 7.3
